Exhibit 10.15

EXECUTIVE VERSION

TRADEMARK SECURITY AGREEMENT

This TRADEMARK SECURITY AGREEMENT (this “Agreement”), dated as of November 20,
2012, is made by Altra Industrial Motion, Inc., Ameridrives International, LLC,
Boston Gear LLC, Formsprag LLC, Inertia Dynamics, LLC, Kilian Manufacturing
Corporation, Nuttall Gear L L C, TB Wood’s Incorporated, and Warner Electric
Technology LLC (each a “Grantor” and, collectively, the “Grantors”), in favor of
JPMorgan Chase Bank, N.A., as administrative agent for the Secured Parties
defined in the Credit Agreement referred to below (in such capacity, the
“Administrative Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Credit Agreement dated as of November 20, 2012
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) by and among Altra Holdings, Inc. and certain of its
subsidiaries party thereto (collectively, the “Borrowers”), the lenders from
time to time party thereto (the “Lenders”) and the Administrative Agent, the
Lenders have agreed to extend credit and make certain financial accommodations
to the Borrowers;

WHEREAS, the Lenders are willing to extend credit and make such financial
accommodations under the Credit Agreement, but only upon the condition, among
others, that the Borrowers, the Grantors and certain other subsidiaries of the
Borrowers shall have executed and delivered to the Administrative Agent for the
benefit of the Secured Parties, that certain Pledge and Security Agreement dated
as of November 20, 2012 (as amended, restated, supplemented or otherwise
modified from time to time, the “Security Agreement”); and

WHEREAS, pursuant to the Credit Agreement and the Security Agreement, each
Grantor is required to execute and deliver to the Administrative Agent this
Agreement;

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor hereby agrees as
follows:

1. DEFINED TERMS. All capitalized terms used but not otherwise defined herein
have the meanings given to them in the Security Agreement.

2. GRANT OF SECURITY INTEREST IN TRADEMARK COLLATERAL. Each Grantor hereby
grants to the Administrative Agent a continuing first priority security interest
in all of such Grantor’s right, title and interest in, to and under the
following, whether presently existing or hereafter created or acquired
(collectively, the “Trademark Collateral”):

2.1. all of its Trademarks, including those referred to on Schedule 1 hereto;

2.2. all renewals of the foregoing;

2.3. all goodwill of the business connected with the use of, and symbolized by,
each such Trademark; and

2.4. all Proceeds of the foregoing, including, without limitation, any claim by
such Grantor against third parties for past, present or future (i) infringement
or dilution of any such Trademark or (ii) injury to the goodwill associated with
any such Trademark; provided that no security interest shall be granted in any
United States “intent to use” trademark applications to the extent that, and
solely during the period in which, the grant of a security interest therein
would impair the validity or enforceability of such “intent to use” trademark
applications under applicable federal law; provided further that “Trademark
Collateral” shall include any Proceeds of any such “intent to use” trademark
applications.



--------------------------------------------------------------------------------

3. SECURITY AGREEMENT. The security interests granted pursuant to this Agreement
are granted in conjunction with the security interests granted to the
Administrative Agent pursuant to the Security Agreement. Each Grantor hereby
acknowledges and affirms that the rights and remedies of the Administrative
Agent with respect to the security interest in the Trademark Collateral made and
granted hereby are more fully set forth in the Security Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein. In the event of a conflict between the provisions of this Agreement and
the Security Agreement, the Security Agreement shall control.

4. AMENDMENTS IN WRITING. None of the terms or provisions of this Agreement may
be waived, amended, supplemented or otherwise modified except by an instrument
in writing signed by the Administrative Agent and the Grantors.

5. GOVERNING LAW. This Agreement and the rights and obligations of the parties
hereto shall be governed by, and construed in accordance with, the laws of the
State of New York.

6. COUNTERPARTS. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts and each such
counterpart shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same Agreement. Receipt by telecopy or other
electronic transmission (including “PDF”) of any executed signature page to this
Agreement shall constitute effective delivery of such signature page.

[Remainder of this page intentionally left blank]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.

 

GRANTORS: ALTRA INDUSTRIAL MOTION, INC. By:  

/s/ Christian Storch

Name:   Christian Storch Title:   Vice President and Chief Financial Officer
AMERIDRIVES INTERNATIONAL, LLC BOSTON GEAR LLC FORMSPRAG LLC INERTIA DYNAMICS,
LLC KILIAN MANUFACTURING CORPORATION NUTTALL GEAR L L C TB WOOD’S INCORPORATED
WARNER ELECTRIC TECHNOLOGY LLC By:  

/s/ Glenn Deegan

Name:   Glenn Deegan Title:   Secretary

[SIGNATURE PAGE TO TRADEMARK SECURITY AGREEMENT]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:  

/s/ Peter M. Killea

Name:   Peter M. Killea Title:   Sr. Vice President

[SIGNATURE PAGE TO TRADEMARK SECURITY AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE 1

to

TRADEMARK SECURITY AGREEMENT

TRADEMARK REGISTRATIONS

 

Grantor    Mark    Registration No.      Date   Altra Industrial Motion, Inc.   
ALTRA INDUSTRIAL MOTION      3,360,155         12/25/2007    Altra Industrial
Motion, Inc.    A & Design (Altra Logo)      3,146,781         9/19/2006   
Altra Industrial Motion, Inc.    STIEBER      4,018,722         8/30/2011   
Altra Industrial Motion, Inc.    TORSI-LOCK      4,061,095         11/22/2011   
Ameridrives International, LLC    AMERICARDAN      2,488,262         9/11/2001
   Ameridrives International, LLC    AMERIDISC & Design      802,185        
1/18/1966    Ameridrives International, LLC    AMERIDRIVES      2,168,489      
  6/23/1998    Ameridrives International, LLC    AMERIDRIVES      4,022,613   
     9/6/2011    Ameridrives International, LLC    AMERIFLEX      1,000,720   
     12/31/1974    Ameridrives International, LLC    AMERIGEAR      2,951,600   
     5/17/2005    Ameridrives International, LLC    AMERILOC      3,995,157   
     7/12/2011    Ameridrives International, LLC    THE AMERIGEAR FULLY CROWNED
TOOTH      2,980,971         8/2/2005    Boston Gear LLC    ACE      1,771,190
        5/18/1993    Boston Gear LLC    BEAR-N-BRONZ      603,829        
3/29/1955    Boston Gear LLC    BG & Design      298,486         10/25/1932   
Boston Gear LLC    BOST-BRONZ      547,544         9/4/1951    Boston Gear LLC
   BOST-BRONZ & Design      612,905         9/27/1955    Boston Gear LLC   
BOST-FLEX      1,111,218         1/16/1979    Boston Gear LLC    BOSTON     
522,912         3/28/1950    Boston Gear LLC    BOSTON & Design      1,374,572
        12/10/1985    Boston Gear LLC    BOSTON GEAR      905,805        
1/12/1971    Boston Gear LLC    BOSTON GEAR      905,846         1/12/1971   
Boston Gear LLC    BOSTONE      1,131,198         2/26/1980    Boston Gear LLC
   BOS-TRONG & Design (stylized)      837,074         10/17/1967    Boston Gear
LLC    CENTRIC      1,365,217         10/15/1985    Boston Gear LLC   
CENTRIGARD      3,374,068         1/22/2008    Boston Gear LLC    DCX     
1,689,927         6/2/1992    Boston Gear LLC    DCX PLUS      1,794,125        
9/21/1993    Boston Gear LLC    MOTOR MULTIPLIER      1,131,648        
3/11/1980    Boston Gear LLC    OPTIMOUNT      670,192         11/25/1958   
Boston Gear LLC    POSIVENT      2,875,347         8/17/2004    Boston Gear LLC
   RATOIPAX      985,828         6/11/1974    Boston Gear LLC    RATIOTROL     
743,713         1/15/1963    Boston Gear LLC    STABILI SEAL      3,131,135   
     8/15/2006    Formsprag LLC    BC MA      3,850,875         9/21/2010   
Formsprag LLC    CEBMAG      1,352,456         8/6/1985    Formsprag LLC   
CECON      2,871,858         8/10/2004    Formsprag LLC    MARLAND     
2,667,819         12/31/2002    Inertia Dynamics LLC    UNIBRAKE      809,205   
     5/31/1966    Kilian Manufacturing Corp.    HI TECH WORRY BEADS     
3,747,826         2/9/2010    Kilian Manufacturing Corp.    KILIAN     
1,216,354         11/16/1982    Nuttall Gear L L C    DELROYD      3,025,384   
     12/13/2005    Nuttall Gear L L C    NGC & Design      3,031,121        
12/20/2005    Nuttall Gear L L C    NUTTALL      3,031,120         12/20/2005   
TB Wood’s Incorporated    ALL-PRO      2,165,737         6/16/1998    TB Wood’s
Incorporated    DECK & Design      1,409,209         9/16/1986   



--------------------------------------------------------------------------------

Grantor    Mark    Registration No.      Date   TB Wood’s Incorporated   
DISC-O-TORQUE      859,264         10/29/1968    TB Wood’s Incorporated   
DURA-FLEX      1,116,828         4/24/1979    TB Wood’s Incorporated    FIRST IN
COUPLINGS      1,361,466         9/24/1985    TB Wood’s Incorporated   
FORM-FLEX      2,152,362         4/21/1998    TB Wood’s Incorporated    G-FLEX
     3,501,631         9/16/2008    TB Wood’s Incorporated    POOLE     
2,191,918         9/29/1998    TB Wood’s Incorporated    QT POWER CHAIN     
2,723,745         6/10/2003    TB Wood’s Incorporated    ROTO-CAM      859,263
        10/29/1968    TB Wood’s Incorporated    SURE-FLEX & Design (stylized)   
  668,649         10/21/1958    TB Wood’s Incorporated    SURE GRIP & Design
(stylized)      645,415         5/14/1957    TB Wood’s Incorporated    SURE-GRIP
     646,423         6/4/1957    TB Wood’s Incorporated    SURE-GRIP     
1,109,150         12/19/1978    TB Wood’s Incorporated    ULTRA-V      1,001,969
        1/21/1975    TB Wood’s Incorporated    ULTRA-V      1,001,970        
1/21/1975    TB Wood’s Incorporated    W TB WOOD’S & Design      2,059,245      
  5/6/1997    Warner Electric Technology LLC    A-TRACK      3,263,081        
7/10/2007    Warner Electric Technology LLC    AQUAMAKKS      3,490,449        
8/19/2008    Warner Electric Technology LLC    AUTOGAP      681,746        
7/14/1959    Warner Electric Technology LLC    B-TRACK      3,609,446        
4/21/2009    Warner Electric Technology LLC    ELECTRO-MODULE      838,675      
  11/14/1967    Warner Electric Technology LLC    ELECTRO-PACK      741,888   
     12/11/1962    Warner Electric Technology LLC    F & Design      743,735   
     1/15/1963    Warner Electric Technology LLC    FORMCHROME      867,512   
     4/1/1969    Warner Electric Technology LLC    FORM-LOCK      870,852      
  6/10/1969    Warner Electric Technology LLC    FORMSPRAG      1,216,418      
  11/16/1982    Warner Electric Technology LLC    FORMSPRAG & Design     
444,642         1/15/1952    Warner Electric Technology LLC    GFR     
3,494,910         9/2/2008    Warner Electric Technology LLC    KOPPER KOOL     
1,258,259         11/22/1983    Warner Electric Technology LLC    LLH     
1,759,504         3/23/1993    Warner Electric Technology LLC    MAG STOP     
1,851,941         8/30/1994    Warner Electric Technology LLC    MESUR-FIL     
990,826         8/13/1974    Warner Electric Technology LLC    MISTRAL     
2,168,734         6/30/1998    Warner Electric Technology LLC    PCE     
1,136,601         6/3/1980    Warner Electric Technology LLC    SHEAVE-GRIP     
3,085,816         4/25/2006    Warner Electric Technology LLC    UNIDAMP     
1,795,619         9/28/1993    Warner Electric Technology LLC    UNIMODULE     
1,678,062         3/3/1992    Warner Electric Technology LLC    WARNER & Design
(stylized)      527,445         7/11/1950    Warner Electric Technology LLC   
WARNER ELECTRIC      726,202         1/9/1962    Warner Electric Technology LLC
   WARNER ELECTRIC      1,026,080         12/2/1975    Warner Electric
Technology LLC    WARNER ELECTRIC      3,287,916         9/4/2007    Warner
Electric Technology LLC    WARNER LINEAR      3,413,352         4/15/2008   
Warner Electric Technology LLC    WICHITA      1,565,483         11/14/1989   
Warner Electric Technology LLC    WICHITA CLUTCH      3,039,567        
1/10/2006   

TRADEMARK APPLICATIONS

None.